Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA



 UNITED STATES OF AMERICA

 vs.

 REYNALDO VERDE
 ________________________./
                                CRIMINAL COVER SHEET


 1.    Did this matter originate from a matter pending in the Northern Region of the United States
       Attorney's Office prior to October 14, 2003?                  Yes        x     No

 2.    Did this matter originate from a matter pending in the Central Region of the United States
       Attorney's Office prior to September 1, 2007?                   Yes        x    No


                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED TATE      RNEY



                                            K en Rochlin, AUSA
                                             ourt I.D. NO. A5500050
                                            99 N. E. 4th Street
                                            Miami, Florida 33132
                                            TEL (305) 961-9234
                                            FAX (305) 536-5321
       Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 2 of 11

    AO 91 (Rev 08/09) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                         Southern District of Florida

                      United States of America                            )
                                   v.                                     )
                          Reynaldo Verde,                                 )      Case No./7    r   3'-i 2 y   'jJJ'
                                                                          )
                                                                          )
                                                                          )
                              Defendant(s)


                                                         CRIMINAL COMPLAINT

             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    On or about the date(s) of                January, 2017-Present             in the county of          Miami-Dade          in the
         Southern         District of Florida and elsewhere , the defendant(s) violated:

                Code Section                                                       Offense Description

             18 U.S.C. 1951                                                   Interference with commerce by means of extortion and
                                                    attempted extortion




             This criminal complaint is based on these facts:
                      See the attached affidavit.




             ~ Continued on the attached sheet.


l                                                                                    ...           comp,.
                                                                                                       amant '~
                                                                                                             s s1gnature




    Sworn to before me and signed in my presence.



I   Date:             09/06/2019


I
i
    City and state:                          Miami, Florida




'
I
I
Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 3 of 11



         AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A COMPLAINT


      I, Timothy A. Augustyniak, being first duly sworn, hereby depose and state as follows:


        1. I am providing this affidavit to support a criminal complaint charging REYNALDO

 VERDE (VERDE) with violation of Title 18, United States Code, Section 1951 (a), for interfering

 and attempting to interfere with commerce in the Southern District of Florida and elsewhere by

 means of extortion.

        2. I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have been

 so employed since 2015, investigating federal criminal violations. During this time I have been

 assigned to investigations of homicides, kidnappings, extortions and white collar crimes. My

 educational background includes degrees in Technology and Engineering. Prior to becoming an

 FBI Special Agent, I worked as a Satellite Systems Engineer and a Senior Test Engineer for the

 Department of Defense. I am currently assigned to the FBI Miami field office and specialize in

 investigating International Violent Crimes as a member of an extraterritorial squad that covers

 Latin America and the Caribbean. As a Special Agent, I have received training and gained

 experience in the investigation of crimes involving the use of electronic communications services,

 such as e-mail, social media websites, cell phones, and applications.


        3. The facts in this affidavit come from my personal observations, my training and

 experience, and information obtained from other agents and witnesses. This affidavit is intended

 to show merely that there is sufficient probable cause for the requested complaint and does not set

 forth all of my knowledge about this matter.


        4. Based on my training and experience and the facts as set forth in this affidavit, I submit

 that there is probable cause to believe that VERDE has engaged in extortion, as defined in Title
Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 4 of 11



 18, United States Code, Section 1951 (b )(2), and attempted extortion, in violation of Title 18,

 United States Code, Section 1951(a).


           5. From approximately October, 2016, through the date ofthis affidavit, VERDE was the

 Assistant Commissioner of the Department of General Sales Tax (GST) for the Government of

 Belize.    Among its other functions, according to Belize's government website for the GST

 (http://gst.gov.bz/about-us-2/; last reviewed on September 5, 2019) the GST is responsible for the

 registration of all taxable persons, collections, return filing, and creation of assessments, and the

 management and coordination of all GST liabilities. After VERDE, another assistant

 commissioner, and an official with the title of Legal Officer, the only official with a higher rank

 within the GST is its Commissioner.


           6. Chris Williams (Williams), a United States citizen, is the CEO of Legacy Global

 Development (LGD), a real estate company headquartered in San Diego, California. In October,

 2016, LGD purchased a resort development project in northern Belize for approximately $11.25

 million in United States dollars (USD). The resort is called Orchid Bay Belize. Williams has flown

 from the United States to Belize for the Orchid Bay Belize project on various occasions. Several

 ofthese flights have included travel through airports in the Southern District of Florida.


           7. To develop the Orchid Bay Belize resort property, LGD hired NXT Level Development,

 a construction firm with its principal place of business in Weston, Florida. The founder and CEO

 of NXT Level Development is Andrew Duckworth. Andrew Duckworth supervised work for the

 Orchid Bay Belize project from Weston, Florida, and on one occasion, traveled from Miami

 International Airport to Belize in connection with NXT Level Development's work on the project.




                                                  2
     Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 5 of 11



             8. LGD has been advertising the Orchid Bay Belize project, primarily through Internet

      platforms such as Facebook and Google. The advertising targets specific markets, and one such

      market falls within the Southern District of Florida.


              9. In early 2017, an intermediary acting on behalf of VERDE contacted Williams. The

      intermediary relayed that VERDE wanted a clandestine meeting to see if VERDE could help

      Williams with allegedly delinquent tax obligations arising from the Orchid Bay Belize project.

      Williams was aware of VERDE's official position as the GST's Assistant Commissioner.


             10. Subsequently, on January 19, 2017, Williams met with VERDE at the Radisson Hotel

      in Belize City, Belize. Williams, acting on his own, covertly recorded his conversation with

      VERDE. During the conversation, VERDE maintained that Williams owed a $1 million Belizean

      dollar (BZD) (approx. $500,000 USD) tax liability on the Orchid Bay Belize property. LGD had

      hired a local accountant in Belize and retained counsel in Belize for assistance and advice, among

      other topics, on tax matters for Orchid Bay. Williams reports that while GST taxes are owed in

      connection with Orchid Bay, he has been advised that the actual amount of such taxes is only

      $300,000 BZD, or $700,000 BZD less than the amount VERDE stated during the meeting.
!
I
,I
             11. Williams has informed me of VERDE's statements during the rest of the January 19,

      2017 meeting, and has provided the recording he made of the meeting to the FBI. During the


I     meeting, VERDE explained to Williams that Williams needed to register his company. VERDE

      further explained that Williams needed to start a new company and move all of the unsold Orchid

      Bay condominium units and villas to the new company. If this was not done, according to VERDE

      Williams would be forced to pay back taxes and penalties/interest. Williams asked VERDE about
Il
      the investigation of Orchid Bay's tax liability, and VERDE responded "I am in charge." VERDE
I
l
l                                                      3
j
.!
l
1
Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 6 of 11



 further explained that by setting up another company, everything could be put on pause. Later

 during the conversation, VERDE stated that he could "make that disappear" and that they could

 "muzzle him," in reference to the tax investigator. VERDE then told Williams "I give you, you

 give me," and explained that Williams could pay 50% or so, but that is negotiable.

        12. Williams understood VERDE's statements during the January 19, 2017 meeting to

 consist of a demand for a bribe payment, amounting to approximately 50% of the inflated tax

 liability VERDE described, and in exchange VERDE would use his official position to eliminate

 tax issues for Orchid Bay.

        13. Williams has also explained that to lawfully address Orchid Bay's actual tax liability

 of $300,000 BZD, his company needs to apply to collect and pay the GST taxes, disclose and

 declare any failure to pay past GST taxes, and then pay what is owed. Williams understood

 VERDE's proposal to involve registration of a newly formed company with the GST for Orchid

 Bay which would allow him to conceal false omissions of past failures to pay taxes, falsely

 reducing the amount of any payment to GST.

         14. Williams was not interested in making a bribe payment to VERDE. After the January

 19, 2017 meeting, Williams began a series of efforts to contact U.S. law enforcement authorities.

 Williams reported a series ofWhatsApp messages he received from VERDE to law enforcement,

 including a January 26, 2017 message where VERDE further inflated the amount of Orchid Bay's

 tax liability to $8,000,000 BZD, and demanded that Williams arrange to pay VERDE $4,000,000

 BZD. Williams also reported messages that VERDE sent on February 18,2017, in which VERDE

 wanted to know if Williams had decided on his "proposed offer" and telling him this was necessary

 before "moving to registration."




                                                4
~
     Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 7 of 11
l
II
              15. On July 26, 2017, Williams received an electronic mail message from an LGD
II    employee working at Orchid Bay that stated, among other matters, that "the GST supervisor pulled
l

      me in the office again the other day asking when you [Williams] will be back in Belize, as you
f

I     need to contact him. He mentioned detainment since you only seem to enter on weekends when


I     he is off."

              16. In late 2017, the Miami field office of the FBI undertook an investigation ofWilliams'

      reports concerning VERDE. On November 13, 2017, while he was in the Southern District of

      Florida, Williams placed a consensually recorded telephone call to VERDE in the presence of FBI

      SA Charles M. Bryden and SA Paul Clark. An initial call was placed at approximately 10:32 a.m.

      via Whatsapp. VERDE did not answer the call. A second call was placed at approximately 10:33

      a.m. via cellular phone which Verde answered. The call was recorded and lasted approximately

      eight minutes. During the call, in summary, Williams asked VERDE about resolving their issue.

      Williams stated "you had previously offered to help this go away." VERDE stated "yea we can

      discuss." Williams stated "I am nervous to come to Belize ..... ever since your colleague threatened

      to throw me in jail." Williams repeatedly stated that it was too dangerous for him to travel back to

      Belize. Williams also stated that his project had been delayed and that he had to restart it.


              17. On December 2, 201 7, Williams contacted FBI SA Bryden via telephone to inform SA

      Bryden that he has just spoken with VERDE via Whatsapp. Williams proposed a meeting in

      Mexico VERDE agreed meeting face to face in Mexico would be a good idea and that he was

      probably available to do so the first weekend in January 20 18; however, VERDE wanted Williams

      to pay for his travel expenses. VERDE asked Williams if he would still like to resolve his tax bill

      informally and Williams stated that he would like to speak to him about this in person. A meeting

      was arranged for January 6, 2018, in Cancun, Mexico; however, a few days before the agreed upon


                                                        5
     Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 8 of 11



      meeting, VERDE informed Williams that he would not leave Belize to meet with him because

      Williams would not cover his travel expenses and because VERDE was scared of going to Mexico.


             18. On November 16, 2018, SA Bryden and SA Timothy Augustyniak spoke with

      Williams. During this call, Williams stated that he planned to return to Belize in 2-3 weeks to

      meet with his Orchid Bay construction crew. He planned on flying in a private jet with a personal

      security detail. Individuals at the site had told Williams that men had come by asking for Williams

      by name. Williams believed these men probably worked for VERDE. The men had said that

      Williams still owed taxes of $2 million USD. Williams stated that he would attempt to re-open

      communication directly with VERDE in an effort to resolve the tax issue. Williams had not been

      able to travel to Belize since Verde threatened to have him arrested for not paying him the tax bill.


             19. Williams proposed meeting with VERDE in Chetumal, Mexico on the Mexican border

      with Belize in April2019. VERDE initially agreed to meet on Saturday April13, 2019. About a

      week prior to the meeting, VERDE again backed out.


             20. On April9, 2019, Williams informed SA Bryden that he had spoken on the phone with

      VERDE. VERDE stated that he would not leave Belize and travel to Chetumal to meet with

      Williams. Williams explained to VERDE that he did not want to meet with VERDE in Belize

      because he was afraid something might happen to him. VERDE suggested they meet in the free

      trade zone between Belize and Mexico. Williams stated "Ya know, I am breaking the law here. I

      have to be careful." VERDE responded, "send a representative then." Ultimately, Williams agreed

      to meet VERDE in the free trade zone on August 24, 20 19; however, on the day of the meeting,


II    VERDE said that he would only meet Williams at Orchid Bay.



\
j
i                                                      6
I
1
l
1
l
Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 9 of 11



        21. On August 24,2019, SA Bryden and SA Augustyniak met Williams at the Orchid Bay

 Resort in Corozal, Belize. SA Bryden and SA Augustyniak provided Williams with three recording

 devices to wear during his upcoming meeting with VERDE. In the early afternoon, VERDE

 arrived at the resort and walked into the bar/restaurant at Orchid Bay Resort. SA Bryden and SA

 Augustyniak were sitting at a table eating lunch. SA Bryden and SA Augustyniak witnessed

 VERDE enter, wearing what appeared to be a handgun on the right side of his waist, barely

 covered by a tight shirt. VERDE sat down with Williams. The Agents met with Williams at his

 condo after the meeting and recovered the recording devices.


        22. In the recorded conversation, Williams and VERDE discuss the tax bill of

 approximately $6 million BZD (approximately $3 million USD). VERDE explained that Williams

 needed to make a deposit of 25% and then pay the rest within 24 months. VERDE explained that

 the government of Belize will start freezing assets if this is not resolved. VERDE acknowledged

 that development at Williams' resort had been slowed because of the tax issue. VERDE and

 Williams discussed the fact that once the sales numbers are reported to the government, it will

 become public knowledge. VERDE stated "exactly, it cannot go away." Williams asked if he

 should under report the numbers and VERDE said "yeah." VERDE then explained that Williams

 needed to go back 6 months or a couple of years instead of several years, which would then lower

 Williams' tax obligation to the government. By doing it this way, Williams will get a receipt of

 payment to the government. VERDE stated he would have to look at the numbers and let him

 know how far back to go.




                                                7
Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 10 of 11



        23. VERDE asked Williams how much money he has available to pay. Williams stated

 that he has a couple hundred thousand dollars. VERDE responded with "$500,000?" Williams

 responded with "no, probably $200,000."


        24. Williams then asked how much he would have to pay and VERDE stated that Williams

 had already spoken to VERDE's intermediary about the number. Prior to the recorded meeting,

 VERDE's intermediary had sent Williams a message via WhatsApp that stated the amount

 VERDE wanted.


        25. Williams and VERDE agreed that the amount, consistent with the WhatsApp message,

 was $350,000 BZD. Williams explained that it would be a problem for him to send a wire. VERDE

 responded "definitely not, it would have to be cash." VERDE and Williams then discussed the

 best way to get cash into Belize for VERDE. VERDE stated "there's a ways and means, you'll

 have to figure it out." VERDE instructed Williams to get a Belize bank account, but Williams

 suggested they meet in the US, Mexico or Panama. VERDE declined meeting in those locations.

 VERDE expressed concern about passing through Mexico or the US because they would check

 his bags. VERDE then instructed Williams to talk to his local contact about a solution.


        26. Williams and VERDE then discussed Williams giving him property instead. VERDE

 stated "that would be an issue, they would want to know how I got the money to buy it." They then

 discussed having land transferred to a new company and then Williams would transfer the new

 company to VERDE. VERDE stated that he would have to check into that. VERDE then asked

 Williams "do you have an initial deposit for today?" Williams stated "I have a thousand dollars in

 cash." VERDE responded "that little amount you are bringing?" Williams then paid VERDE

 $1,000 USD in cash.


                                                 8
Case 1:19-cr-20612-RNS Document 3 Entered on FLSD Docket 09/06/2019 Page 11 of 11



        27. Williams has advised that VERDE's efforts to use his official position to extort bribes

 as set forth above in this affidavit has delayed his ability to complete the development of Orchid

 Bay BeJize. Because Williams cannot show his GST taxes are paid and current, he has not been

 able to obtain loans to further development of the resort. In the absence of such loans, he has not

 been able to continue to utilize the services ofNXT Level Development, based in Weston, Florida,

 for the Orchid Bay development. Accordingly, VERDE's actual and attempted extortion has

 obstructed, delayed and affected commerce within the Southern District of Florida.


        FURTHER AFFIANT SA YETH NOT .

                                                .----/I fl_ ==c. ~
                                              TI~~AK
                                              SPECIAL AGENT
                                              FEDERAL BUREAU OF INVESTIGATION



 in chambers in



                        GISTRATE JUDGE




                                                 9
